         Case 2:11-cr-20090-JWL Document 83 Filed 12/02/20 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,              )
                                       )
                      Plaintiff,       )
                                       )
      v.                               )                Case No. 11-20090-01-JWL
                                       )
DALE K. HILL,                          )
                                       )
                      Defendant.       )
                                       )
_______________________________________)


                           MEMORANDUM AND ORDER

       In 2012, defendant pled guilty to one count of armed bank robbery under 18 U.S.C.

§§ 2113(a) and (d), and one count of brandishing a firearm during and in relation to the

bank robbery under 18 U.S.C. § 924(c)(1)(A)(ii). He was sentenced to seventy-seven

months for the armed bank robbery and eighty-four months for using a firearm during a

crime of violence, to be served consecutively. Defendant is presently incarcerated at USP

Leavenworth and his anticipated release date is February 18, 2023.

       This matter is now before the court on defendant’s motion to reduce sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A) (doc. 78). That statute allows a defendant to bring

a motion for reduction of a term of imprisonment “after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” See id. The government concedes
         Case 2:11-cr-20090-JWL Document 83 Filed 12/02/20 Page 2 of 6




that defendant has exhausted his administrative remedies such that the court has

jurisdiction to consider the motion on its merits.

       The moving defendant bears the burden of establishing that “compassionate release”

is warranted under § 3582(c)(1)(A), and a court exercises its discretion in ruling on such a

motion. See United States v. Jackson, 2020 WL 2812764, at *2 (D. Kan. May 29, 2020)

(Lungstrum, J.) (citing cases).

       Section 3582(c)(1)(A) provides that a court may reduce a sentence if it finds, after

considering applicable factors from § 3553(a), that (a) extraordinary and compelling

reasons warrant the reduction and (b) the reduction is consistent with the applicable policy

statement issued by the Sentencing Commission. See 18 U.S.C. § 3582(c)(1)(A). To

address this statutory provision, the Sentencing Commission promulgated the policy

statement found at U.S.S.G. § 1B1.13, which adds the requirement that the defendant not

be a danger to the safety of another person or the community. See id. In addition, in

Application Note 1 to the statement, the Commission set forth four circumstances (in

subdivisions (A) through (D)) under which “extraordinary and compelling reasons” may

exist. See id. applic. note 1. In this case, the court looks to subdivision (D), known as the

“catchall” provision, which provides as follows:

              (D) Other Reasons. – As determined by the Director of the Bureau
       of Prisons, there exists in the defendant’s case an extraordinary and
       compelling reason other than, or in combination with, the reasons described
       in subdivisions (A) through (C).

See id. Subdivision (D) thus provides that circumstances other than those listed in

subdivisions (A) through (C) may be sufficient to warrant relief, as determined by the


                                              2
         Case 2:11-cr-20090-JWL Document 83 Filed 12/02/20 Page 3 of 6




Bureau of Prisons (BOP). The BOP has made no such determination in this case.

Nevertheless, as this court has previously determined, in accordance with the weight of

authority, the court is not limited to circumstances (A) through (C), and it may exercise its

own discretion to determine whether other extraordinary and compelling reasons warrant

relief under the statute. See Jackson, 2020 WL 2812764, at *3.

       Defendant argues that extraordinary and compelling reasons for immediate release

from prison exist because his medical conditions (diabetes and hypertension) create an

increased risk of serious harm or death from the ongoing coronavirus pandemic. The

government concedes that defendant’s medical conditions constitute extraordinary and

compelling reasons sufficient for this court to consider early release under the statute.

Nonetheless, the government opposes the motion on the grounds that the § 3553(a) factors

weigh against early release in light of the nature and seriousness of defendant’s offenses

and the need to provide just punishment for those offenses. Thus, the sole question before

the court is whether the § 3553(a) factors outweigh the risks to defendant’s health if he

remains incarcerated.1


1
  Defendant also contends that the mingling of Covid-positive inmates with other inmates
violates the Eighth Amendment. Courts have routinely recognized that a motion for
compassionate release is not an appropriate vehicle for an Eighth Amendment claim. See,
e.g., United States v. Mabry, 2020 WL 6786901, at *3 (E.D.N.C. Nov. 18, 2020) (citing
cases); United States v. Smith, 2020 WL 6702173, at *6 n.8 (S.D. Ohio Nov. 13, 2020)
(collecting cases); United States v. Sanchez-Rodriguez, 2020 WL 5057447, at *3 n.5
(N.D. Tex. Aug. 27, 2020). To the extent defendant seeks to assert a claim that prison
officials’ deliberate indifference to his medical needs violates his Eighth Amendment
rights, he must seek relief in a lawsuit pursuant to Bivens v. Six Unknown Named Federal
Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). See Mabry, 2020 WL
6786901, at *3. To the extent defendant seeks to challenge the execution of his
Continued…
                                             3
         Case 2:11-cr-20090-JWL Document 83 Filed 12/02/20 Page 4 of 6




       The court concludes in its discretion, for the reasons set forth below, that the risk to

defendant’s health if he remains in custody is outweighed by the need for continued

incarceration under the circumstances presented here. In other words, the court finds that

compassionate release would materially depart from an appropriate § 3553(a) sentence.

See 18 U.S.C. § 3582(c)(1)(A) (requiring the consideration of applicable § 3553(a) factors

if court finds that extraordinary and compelling reasons warrant reduction). The § 3553(a)

factors include (1) the defendant’s personal history and characteristics; (2) his sentence

relative to the nature and seriousness of his offenses; (3) the need for a sentence to provide

just punishment, promote respect for the law, reflect the seriousness of the offense, deter

crime, and protect the public; (4) the need for rehabilitative services; (5) the applicable

guideline sentence; and (6) the need to avoid unwarranted sentencing disparities among

similarly-situated defendants. See 18 U.S.C. § 3553(a)(1)–(6)).

       Applying those factors here, the court declines to reduce defendant’s sentence. To

begin, the court notes that a firearm was associated with defendant’s robbery and his

convictions include one count of brandishing a firearm during a crime of violence. These

are serious offenses and while defendant has served nearly 80 percent of his sentence, that

80 percent does not serve the purposes of sentencing. To release defendant at this point

would constitute an unjustified windfall. This is particularly true where defendant’s

criminal history is lengthy—beginning in 1982 at the age of 22—and reflects a variety of




confinement and seeks immediate release from custody due to alleged Eighth
Amendment violations, he must file a petition seeking habeas corpus relief under 28
U.S.C. § 2241. See id.
                                              4
         Case 2:11-cr-20090-JWL Document 83 Filed 12/02/20 Page 5 of 6




serious crimes, including theft, carjacking, assault and felon-in-possession convictions.

Defendant’s criminal history also reflects a continuing disrespect for the law and an

inability to comply with conditions of probation, with defendant committing several

offenses while on probation on various times. In light of these circumstances, the court

cannot conclude that defendant is a proper candidate for compassionate release.

       In short, the court finds that defendant’s sentence remains sufficient but not greater

than necessary to serve the purposes of sentencing. United States v. Richardson, 2020 WL

6710808, at *4 (D.S.C. Nov. 16, 2020) (denying motion for compassionate release despite

fact that defendant had served substantial portion of sentence and was within 3 years of

release where defendant committed armed robberies, while brandishing firearms, after

having been convicted and incarcerated for multiple serious prior offenses); United States

v. Granderson, 6702024, at *3 (D. Nev. Nov. 13, 2020) (denying motion for compassionate

release in light of defendant’s serious criminal history); United States v. Davila, 2020 WL

6499562, at *3 (D. Conn. Nov. 5, 2020) (denying motion for compassionate release despite

increased vulnerability to COVID-19 where defendant had substantial criminal history,

demonstrated recidivism and committed offenses while on probation); United States v.

McCoy, 2020 WL 6118825, at *3 (E.D. Cal. Oct. 16, 2020) (denying motion for

compassionate release where defendant’s criminal history began at age 20 and was “replete

with revocations of parole and violations of her probation” demonstrating a “utter”

disregard of court orders and a lack of respect for the rule of law).




                                              5
         Case 2:11-cr-20090-JWL Document 83 Filed 12/02/20 Page 6 of 6




      IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s motion

for compassionate release (doc. #78) is hereby denied.



      IT IS SO ORDERED.



      Dated this 2nd day of December, 2020, at Kansas City, Kansas.

                                               s/ John W. Lungstrum
                                               John W. Lungstrum
                                               United States District Judge




                                           6
